Herbert, J.,
concurring. As I comprehend appellee’s argument, it is that even if the rule announced herein is the proper one, appellants should not prevail because the testimony proffered fails to establish that the excluded sales were “comparable.”
Examination of the disputed testimony does reveal a lack of thoroughness on appellants’ part. However, in view of the ruling with which appellants were forced to contend, the magnitude of the prejudice found by the Court of Appeals to have stemmed from that ruling, and the nature of this cause, justice would seem to be best served by a retrial of this matter under the changed rule of law.